DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 8-10, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,179,722 (hereinafter “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the patent requires all the particulars of the cited instant claims.  Likewise, claims 1, 2, 3, 4, 6, 7, 14, 16, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable, respectively, over claims 1, 2, 3, 4, 10, 12, 23, 14, 15, and 16 of U.S. Patent No. 10,179,722.
Specifically:
instant claim 1: claim 17 of the patent requires a carbody (clause a), movable ground engaging members (clause b), a rotating bed with front and rear portions and a toothed rack on a bottom surface thereof (clause c), a boom pivoted to the rotating bed (clause d), a counterweight unit with a moveable trolley (clause g), and a counterweight unit movement device with a gear and motor (clause h).
Regarding instant claim 5: claim 17 of the patent requires the counterweight movement device to engage rack teeth to move the trolley (clause h). 
Regarding instant claim 8-10: claim 17 of the patent further requires a counterweight support beam (clause e) and associated support beam movement device with associated pair of motors and gear (clause f).
Regarding instant claim 15: claim 17 of the patent further requires a shaft with first and second separable parts, a recess, and engagement surfaces (clause f).
Instant claims 1, 2, 3, 4, 6, 7, 14, 16, 17, and 18 are likewise similar in scope to patented claims 1, 2, 3, 4, 10, 12, 23, 14, 15, and 16 of U.S. Patent No. 10,179,722.  A full discussion is not merited here as the wording of the respective claims is sufficiently similar one to another.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 8-18 must be shown or the features canceled from the claims.  That is to say figures 63-89, present in the priority documents, are omitted in the instant application.  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 recites “the counterweight support frame,” which lacks antecedent basis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pech (US 2011/0031202).
Regarding claim 1 Pech discloses a lift crane (410) comprising:
a)    a carbody (412);
b)    movable ground engaging members (414) mounted on the carbody (412) allowing the crane (410) to move over the ground;
c)    a rotating bed (420) having a front portion and a rear-most fixed portion (i.e. frame 432 is part of the rotating bed, and is fixed thereto via 462), the rotating bed 
d)    a boom (422) pivotally mounted on the rotating bed (420);
e)    a counterweight unit (435) that includes a trolley, the counterweight unit (435) being in a movable relationship with respect to the rotating bed (420);
f)    a counterweight unit movement device (see figures 31 and 35) configured to move the counterweight unit (435) toward and away from the boom (422), the counterweight unit movement device (see figures 31 and 35) including at least one motor (472) driving a first gear (474) connected to the trolley (470) to move the trolley (470) with respect to the rotating bed (420) as the motor (472) turns the first gear (474).
Regarding claim 2 Pech discloses the above lift crane (410), and further discloses wherein the counterweight unit (435) is movable between a position where the counterweight unit (435) is in front of (see figure 27) the rear-most fixed portion (frame 432) of the rotating bed (420) a distance such that the tail swing of the crane is dictated by the rear-most fixed portion (432) of the rotating bed (420), and a position (see figure 28) where the counterweight unit (435) dictates the tail swing of the crane (410).
Regarding claim 3 Pech discloses the above lift crane (410), and further discloses wherein the movable ground engaging members (414) comprise crawlers that provide front and rear tipping fulcrums for the crane (410), and the counterweight unit (435) is movable to a position so that the center of gravity of the counterweight unit 
Regarding claim 4 Pech discloses the above lift crane (410), and further discloses wherein the counterweight unit (435) comprises multiple pieces of counterweight stacked on a counterweight tray (433), and wherein the counterweight tray (433) is suspended beneath [a] counterweight support frame (432).
Regarding claim 5 Pech discloses the above lift crane (410), and further discloses wherein the gear (474) of the counterweight unit (435) movement device engages the teeth (436) on the rack (434) to move the trolley (470) with respect to the rotating bed (420) as the motor (472) turns the gear (474).
Regarding claim 6 Pech discloses the above lift crane (410), and further discloses a mast (428) connected to the rotating bed (420), wherein the counterweight unit (435) may be moved to and held at a position in front of (see figure 27) the top of the mast (428) and moved to and held at a position rearward (see figure 28) of the top of the mast (428).
Regarding claim 7 Pech discloses the above lift crane (410), and further discloses wherein the counterweight unit (435) is never supported by the ground during crane pick, move and set operations other than indirectly by the movable ground engaging members (414) on the carbody (412).
Regarding claim 19 Pech discloses a lift crane (410) comprising:
a)    a carbody (412);
b)    movable ground engaging members (414) mounted on the carbody (412) allowing the crane (410) to move over the ground;

d)    a boom (422) pivotally mounted on the rotating bed (420);
e)    a counterweight unit (435) that includes a trolley (470), the counterweight unit (435) being in a movable relationship with respect to the rotating bed (420);
f)    a counterweight unit movement device (see figures 31 and 35) coupled to the trolley (470) and configured to move the counterweight unit (435), the trolley (470), and the counterweight unit movement device (see figures 31 and 35) relative to the rotating bed (420) and toward and away from the boom (422).
Regarding claim 20 Pech discloses a lift crane (410) comprising:
wherein the counterweight unit movement device (see figures 31 and 35) includes at least one motor (472) driving a gear (474) connected to the trolley (470) to move the trolley (470) with respect to the rotating bed (420) as the motor (472) turns the gear (474).
Allowable Subject Matter
Claims 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art of record does not anticipate or make obvious the entire combination of claim recitations set forth in claim 8.  Specifically, claim 8 requires the rotating bed including a rack coupled directly to a lower surface of the rotating bed, a counterweight support beam movably connected to the rotating bed, the counterweight support beam including another rack coupled to a lower surface of the counterweight support beam, the another rack having teeth formed therein; and,
a counterweight support beam movement device connected between the counterweight support beam and the rack of the rotating bed such that the counterweight support beam can be moved forward towards the front portion of the rotating bed and rearward beyond the rear-most fixed portion of the rotating bed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent documents 1,756,106; 3,572,517; 1,877,373; and 2,015,604 each disclose a mobile crane with a rack and pinion for moving a counterweight.  Chinese patent document CN 202529752 also shows such a crane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                                   

/SANG K KIM/           Primary Examiner, Art Unit 3654